        Case 6:20-cv-00456-ADA Document 25 Filed 09/17/20 Page 1 of 1




                   UNITED STATES DISTRICT COURT
                    WESTERN DISTRICT OF TEXAS
                          WACO DIVISION
WSOU INVESTMENTS LLC                      §
                                          §     CIVIL NO:
vs.                                       §     WA:20-CV-00456-ADA
                                          §
MICROSOFT CORPORATION                     §

         ORDER CANCELLING TELEPHONIC SCHEDULING
                      CONFERENCE
       IT IS HEREBY ORDERED that the above entitled and numbered case having been set
for TELEPHONIC SCHEDULING CONFERENCE on Friday, September 18, 2020 at
03:00 PM is hereby CANCELLED until further order of the court.

       IT IS SO ORDERED this 17th day of September, 2020.




                                          ______________________________
                                          ALAN D ALBRIGHT
                                          UNITED STATES DISTRICT JUDGE
